DETAILED ACTION
This communication is responsive to Applicant’s amendment for application 16/831,474 dated 2 February 2022, responding to the 2 September 2021 Office Action provided in the rejection of claims 1-18, wherein claims 1-18 have been amended.
In light of Applicant’s arguments and the amendments to the clams, the prior art rejections as presented in the previous Office action have been withdrawn
Claims 1-18 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Terminal Disclaimer
The terminal disclaimer dated 2 February 2022 does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).

Allowable Subject Matter
Claims 1-2 and 10-11 would be allowable if rewritten to overcome the double patenting rejection set forth in this Office action, or if a terminal disclaimer was filed by the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).
Claims 3-9 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
Claims 1-2 and 10-11 of this application is patentably indistinct from claims 1-2 and 13-14, respectively, of Application No. 16/834,995. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Initially, it should be noted that the instant application and co-pending Application No. 16/834,995 shares the same inventive entity.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 13-14, respectively, of copending Application No. 16/834,995 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-2 and 13-14 of the copending Application No. 16/834,995 anticipates the limitations of claims 1-2 and 10-11, respectively, of the instant application. A comparison between the claims is provided in the table below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
Co-Pending App. No. 16/834,995
1. A system for correcting a design of a programmatic workflow process, comprising:
1. A system for correcting workflow errors, comprising:
a computer system having a hardware processor and a physical memory using executable instructions that, as a result of being executed by the hardware processor, cause the computer system to:
a computer system having a hardware processor and a physical memory using executable instructions that, as a result of being executed by the hardware processor, cause the computer system to:
detect, via the hardware processor, an erred action within the programmatic workflow process, wherein the design of the programmatic workflow process comprises one or more executable actions, and wherein the erred action is one of the one or more executable actions;
detect, by the hardware processor, an erred action within a workflow;
pause, via the hardware processor, the programmatic workflow process upon the detection of the erred action;
pause, by the hardware processor, the workflow upon the detection of the erred action;
generate, via the hardware processor, a notification of the erred action;
generate, by the hardware processor, a notification of the erred action;
display, via the hardware processor, the notification of the erred action;
display, by the hardware processor, the notification of the erred action;
generate, via the hardware processor, corrective options for the erred action, wherein the corrective options comprise at least one of an option to correct the design of the programmatic workflow process, an option to correct from a single executable action from the one or more executable actions, and combinations thereof; and
generate, by the hardware processor, corrective options for the erred action, wherein the corrective options comprise at least one of, option to correct from the point of the erred action, option to correct from a point prior to the point of the erred action, and combinations thereof; and
display, via the hardware processor, the generated corrective options.
display, by the hardware processor, the corrective options.
2. The system of claim 1, wherein the executable instructions further comprise instructions that, as a result of being executed by the hardware processor, cause the computer system to:
2. The system of claim 1, wherein the executable instructions further comprise instructions that, as a result of being executed by the hardware processor, cause the computer system to:
generate and display, via the hardware processor, the design of the programmatic workflow process upon selection of the option to correct the design of the programmatic workflow process;
display, by the hardware processor, the location and data of the erred action upon selection of the option to correct from the point of the erred action;
generate, via the hardware processor, update functions for correcting the design of the programmatic workflow process, wherein the update functions for correcting the design of the programmatic workflow process comprise at least one of, input data into the design of the programmatic workflow process, remove data from the design of the programmatic workflow process, and combinations thereof,
generate, by the hardware processor, update functions for correcting the erred action, wherein the update functions comprise at least one of, input data into the erred action, remove data from the erred action, and combinations thereof; …
generate and display, via the hardware processor, an option to republish the programmatic workflow process upon utilization of one or more of the update functions; and
… generate, by the hardware processor, update functions for correcting the erred action, wherein the update functions comprise at least one of, input data into the erred action, remove data from the erred action, and combinations thereof; display, by the hardware processor, the option to replay the workflow from the point of the erred action; and
republish the programmatic workflow process, via the hardware processor, upon selection of the option to republish the programmatic workflow process.
replay, by the hardware processor, the workflow from the point of the erred action upon selection of the option to replay the workflow from the point of the erred action.
10. A method for correcting a design of a programmatic workflow process, comprising:
13. A method for correcting workflow errors, comprising:
detecting an erred action within the programmatic workflow process, wherein the design of the programmatic workflow process comprises one or more executable actions, and wherein the erred action is one of the one or more executable actions;
detecting an erred action within a workflow;
pausing the programmatic workflow process upon the detection of the erred action;
pausing the workflow upon the detection of the erred action;
generating a notification of the erred action;
generating a notification of the erred action;
displaying the notification of the erred action;
displaying the notification of the erred action;
generating corrective options for the erred action, wherein the corrective options comprise at least one of an option to correct the design of the programmatic workflow process, an option to correct from a single executable action from the one or more executable actions, and combinations thereof; and
generating corrective options for the erred action, wherein the corrective options comprise at least one of, option to correct from the point of the erred action, option to correct from a point prior to the point of the erred action, and combinations thereof; and
displaying the corrective options.
displaying the corrective options.
11. The method of claim 10, further comprising:
14. The method of claim 13, further comprising:
generating and displaying the design of the programmatic workflow process upon selection of the option to correct the design of the programmatic workflow process;
displaying the location and data of the erred action upon selection of the option to correct from the point of the erred action;
generating update functions for correcting the design of the programmatic workflow process, wherein the update functions for correcting the design of the programmatic workflow process comprise at least one of an input data into the design of the programmatic workflow process, remove data from the design of the programmatic workflow process, and combinations thereof,
generating update functions for correcting the erred action, wherein the update functions comprise at least one of: input data into the erred action, remove data from the erred action, and combinations thereof; …
generating and displaying an option to republish the programmatic workflow process upon utilization of one or more of the update functions; and
… generating an option to replay the workflow from the point of the erred action; displaying the option to replay the workflow from the point of the erred action; and
republishing the programmatic workflow process upon selection of the option to republish the programmatic workflow process.
replaying the workflow from the point of the erred action upon selection of the option to replay the workflow from the point of the erred action


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.R.L/Examiner, Art Unit 2196         

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196